DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 13, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “…the first interior bore and the second interior bore can align to allow a single fence post to extend through the first interior bore and the second interior bore when said first and second panels are assembled in a fence”. Claim 8, which depends from claim 1, recites “a latch pin…configured to be removably engaged with the second helical hinge”. 
It is unclear as to how the post (95) can extend through both the first and second interior bores (85). Further, it is unclear as to how the latch pin is removably engaged with the second helical hinge (82). Figures 10-11 clearly show the post extending through only the second interior bore of the second helical hinge. Further, the figures also clearly show the latch pin extending through only the first interior bore of the first helical hinge. Therefore, Applicant’s figures clearly show that the post cannot extend through both the first and second interior bores, and further that the pin does not engage the second helical hinge. Accordingly, such limitations are inaccurate and mis-descriptive; and thus no art rejection has been set forth in this office action for claims 8-9.  Claims 2-10 depend from claim 1 and are likewise rejected as being indefinite.
Claim 11 recites “the first interior bore and the second interior bore align to allow a single fence post to extend through the first interior bore and the second interior bore when said first and second panels are assembled in a fence”. 
It is unclear as to how the post (95) can extend through both the first and second interior bores (85). Figures 10-11 clearly show the post extending through only the second interior bore of the second helical hinge. Therefore, Applicant’s figures clearly show that the post cannot extend through both the first and second interior bores. Accordingly, such limitations are inaccurate and mis-descriptive.  Claims 12-17 depend from claim 11 and are likewise rejected as being indefinite.
Claim 18 recites “the first interior bore and the second interior bore can align to allow a single fence post to extend through the first interior bore and the second interior bore when said first and second panels are assembled in a fence” and “a latch pin…configured to be removably engaged with the second helical hinge”. 
It is unclear as to how the post (95) can extend through both the first and second interior bores (85). Further, it is unclear as to how the latch pin is removably engaged with the second helical hinge (82). Figures 10-11 clearly show the post extending through only the second interior bore of the second helical hinge. Further, the figures also clearly show the latch pin extending through only the first interior bore of the first helical hinge. Therefore, Applicant’s figures clearly show that the post cannot extend through both the first and second interior bores, and further that the pin does not engage the second helical hinge. Accordingly, such limitations are inaccurate and mis-descriptive; and thus no art rejection has been set forth in this office action for claims 18-24.  Claims 19-24 depend from claim 18 and are likewise rejected as being indefinite.
Claim 24, which depends from claim 18, recites “the post is interfitted within the first and second hinges, extending through both the first interior bore and the second interior bore”. 
It is unclear as to how the post (95) can extend through both the first and second interior bores (85). Figures 10-11 clearly show the post extending through only the second interior bore of the second helical hinge. Therefore, Applicant’s figures clearly show that the post cannot extend through both the first and second interior bores. Accordingly, such limitations are inaccurate and mis-descriptive.  

Claims 8, 9 and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships which render the claims indefinite are as follows:
Claim 1 and claim 18 each initially recite “the first interior bore and the second interior bore can align to allow a single fence post to extend through the first interior bore and the second interior bore when said first and second panels are assembled in a fence”.  Claim 8, which depends from claim 1, and claim 18 each subsequently recite “a latch… including: a rectilinear member; a latch pin extending outboard of the rectilinear member in a first direction and configured to be removably engaged with the second helical hinge... a ring extending outboard of the rectilinear member in a second direction different than the first direction”. 
Claims 8 and 18 each fail to recite any limitations which enable one to properly determine how the ring of the latch and the fence post structurally engage and/or structurally cooperate with the first helical hinge.  It is unclear as to how the latch structurally engages the fence post, and unclear as to how the latch and/or fence post structurally engages each of the first and second helical hinges.  Claims 9 and 19-24 depend from claims 8 and 18 and are likewise rejected as being indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 10-11, 13, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Heselden (GB 2 480 324 A).
Regarding claim 1 as best understood, Heselden discloses a modular fence system, comprising: 
a plurality of fence panels (24 ad 32, see Fig. 1), 
each fence panel of said plurality of fence panels having: 
a top edge and an opposed bottom edge (see Fig. 2), 
a left side edge and an opposed right side edge (see Fig. 2), the left side edge defining along its length a first profile, the right side edge defining along its length a second profile, the second profile being complementary to the first profile (see Figs. 1-2), whereby the right side edge of a first said panel (24) may be disposed in side-by-side relationship along its length to the left side edge of a second said panel (32) along its length, 
the top edge, bottom edge, left side edge, and right side edge defining a periphery (see Fig. 2), 
a plurality of barrier members residing within the periphery (see Fig. 2), 
a first hinge (46), the first hinge carried on the left side edge (see Fig. 1), the first hinge being helical (see Fig. 7 for example), defining a first helical orientation, and defining a first interior bore (interior of 46, see Fig. 1), and 
a second hinge (46), the second hinge being helical, carried on the right side edge (see Fig. 1), defining a second interior bore (interior of 46, see Fig. 1), and defining a second helical orientation configured to align with the first helical orientation of the first hinge of the second said panel (see Fig. 1) such that the first interior 3bore and the second interior bore can align to allow a single fence post (A seen in annotated Figure 8 below) to extend through the first interior bore and the second interior bore when said first and second panels are assembled in a fence.
Regarding claim 3, Heselden discloses a modular fence system in which as to each panel (24 and 32) of said plurality of fence panels (see Fig. 1), a first group of the barrier members (horizontal members in panels 24 and 32) cross a plurality of the remaining members of the barrier members (vertical members in panels 24 and 32).
Regarding claim 4, Heselden discloses a modular fence system in which as to each panel (24 and 32) of said plurality of fence panels (see Fig. 1), each of the barrier members has a first end and an opposed second end (see Fig. 2), and the first and second ends of the barrier members reside within the periphery (see Fig. 2).
Regarding claim 5, Heselden discloses a modular fence system in which as to each panel (24 and 32) of said plurality of fence panels (see Fig. 1), a first group of the barrier members (horizontal members in panels 24 and 32) are generally horizontal and a plurality of the remaining members of the barrier members are generally vertical (vertical members in panels 24 and 32).
Regarding claim 6, Heselden discloses a modular fence system in which as to each panel of said plurality of fence panels (24 and 32), the generally horizontal barrier members are attached to a plurality of the generally vertical barrier members (see Fig. 2).
Regarding claim 7, Heselden discloses a modular fence system in which as to each panel of said plurality of fence panels (24 and 32), the generally horizontal barrier members are attached to all of the generally vertical barrier members (members within the panels 24 and 32, see Fig. 2).
Regarding claim 10, Heselden discloses a modular fence system wherein the top edge, bottom edge, left side edge, and right side edge (see Fig. 2) of each panel (24 and 32) of said plurality of fence panels each define a side length (see Fig. 2), each edge being devoid of additional elements having the side length (see NOTE below).
NOTE: It is understood that the helical joint 46, when uncoiled, has a length larger than the side length of the panels, therefore the plurality of fence panels are devoid of additional elements having the side length. 
Regarding claim 11 as best understood, Heselden discloses a modular fence system (see Figs. 1-2), comprising: 
a plurality of fence panels (24 and 32), 
each fence panel of said plurality of fence panels having: 
a first plurality of barrier members (horizontal members within the panels 24 and 32) residing horizontally in a parallel relationship to one another (see Fig. 2), 
5a second plurality of barrier members (vertical members within the panels 24 and 32) residing vertically in a parallel relationship to one another (see Fig. 2), 
each of the horizontal barrier members attached to a plurality of the vertical barrier members (see Fig. 2), 
the uppermost horizontal barrier member defining a top edge to the panel (see Fig. 2), 
the lowermost horizontal barrier member defining a bottom edge to the panel (see Fig. 2), 
the left-most vertical barrier member defining a left side edge to the panel (see Fig. 2) and further defining a first profile along its length (see Fig. 2), 
the right-most vertical barrier member defining a right side edge to the panel (see Fig. 2) and further defining a second profile along its length (see Fig. 2), the second profile being complementary to the first profile, whereby the right side edge of a first said panel (24) may be disposed in side-by-side relationship along its length to the left side edge of a second said panel (32) along its length (see Fig. 1), 
a first hinge (46), the first hinge being helical (see Fig. 7 for example), carried on and outboard of the left side edge, and defining a first interior bore (see Fig. 1), 
a second hinge (46), the second hinge being helical (see Fig. 7 for example) and defining a second interior bore (see Fig. 1), the second hinge carried on and outboard of the right side edge (see Fig. 1) and configured to align with the first hinge of the second said panel such that the first interior bore and the second interior bore align (see Fig. 1) to allow a single fence post (A in annotated Figure 8 below) to extend through the 6first interior bore and the second interior bore when said first and second panels are assembled in a fence (see Fig. 8); 
a latch, the latch including a latch pin (B in annotated Figure 8 below) and a handle (C in annotated Figure 8 below), the latch pin configured to engage with the first hinge (see Fig. 1).

    PNG
    media_image1.png
    794
    617
    media_image1.png
    Greyscale

Regarding claim 13, Heselden discloses a modular fence system in which as to each panel (24 and 32) of said plurality of fence panels, each of the horizontal barrier members is attached to each of the vertical barrier members (see Fig. 2).
Regarding claim 15, Heselden discloses a modular fence system wherein the first (46) and second (46) hinge of each panel of said plurality of fence panels (24 and 32) are helical (see Fig. 7 for example), are complementary (see Fig. 2), are each attached to a vertical barrier member (see Figs. 1-2 and Fig. 7), and are each outboard of the panel (see Fig. 1 and Fig. 7).
Regarding claim 16, Heselden discloses a modular fence system wherein the top edge, bottom edge, left side edge, and right side edge (see Fig. 2) of each panel (24 and 32) of said plurality 7of fence panels each define a side length (see Fig. 2), each of the edges being devoid of additional elements of said side length (see NOTE below).
NOTE: It is understood that the helical joint 46, when uncoiled, has a length larger than the side length of the panels, therefore the plurality of fence panels are devoid of additional elements having the side length. 
Regarding claim 17, Heselden discloses a modular fence system wherein the uppermost horizontal barrier member, the lowermost horizontal barrier member, the left-most vertical barrier member, and the right-most vertical barrier member (see Fig. 2) of each panel (24 and 32) of said plurality of fence panels define a panel periphery (see Fig. 2), and the entireties of the other horizontal and vertical barrier members reside within the panel periphery (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heselden in view of Sotillos (EP 1 152 105).
Regarding claim 2, Heselden discloses that the top edge and the bottom edge (see Fig. 2) of each panel (24 and 32) of said plurality of fence panels reside in a single plane (see Fig. 1), and a plurality of barrier members (vertical and horizontal members within each panel), but does not expressly disclose as claimed wherein the modular fence system further includes a strengthening feature, the strengthening feature integral with a plurality of the barrier members and the strengthening feature resides outside the single plane.
Sotillos teaches a modular fence system (see Fig. 1) including strengthening features (6), the strengthening features are integral with a plurality of the barrier members (vertical and horizontal members within each panel), and the strengthening features reside outside the single plane (see Fig. 15) in order to provide increased strength to the barrier members while still allowing for easily stackable barrier members (see paragraph [0053] of Sotillos). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular fence system of Heselden to comprise strengthening features on the barrier members, as taught by Sotillos, in order to provide increased strength to the barrier members while still allowing for easily stackable barrier members (see paragraph [0053] of Sotillos). 
Regarding claim 12, Heselden discloses that the top edge and the bottom edge of each panel (24 and 32) of said plurality of fence panels are parallel and define between them a plane (see Fig. 2), but does not expressly disclose as claimed wherein the modular fence system further includes a first strengthening feature, the first strengthening feature integral with a plurality of the vertical barrier members and the first strengthening feature resides outside the plane.
Sotillos teaches a modular fence system (see Fig. 1) including strengthening features (6), the strengthening features are integral with a plurality of the barrier members (vertical and horizontal members within each panel), and the strengthening features reside outside the single plane (see Fig. 15) in order to provide increased strength to the barrier members while still allowing for easily stackable barrier members (see paragraph [0053] of Sotillos). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular fence system of Heselden to comprise strengthening features on the barrier members, as taught by Sotillos, in order to provide increased strength to the barrier members while still allowing for easily stackable barrier members (see paragraph [0053] of Sotillos). 
Regarding claim 14, Heselden as modified by Sotillos discloses a modular fence system wherein each panel (24 and 32 of Heselden) of said plurality of fence panels further includes a second strengthening feature (6 of Sotillos), the second strengthening feature residing outside the plane (see Fig. 15 of Sotillos), the first strengthening feature located proximate to the top edge, the second strengthening feature located proximate to the bottom edge (see Fig. 1 of Sotillos).
Allowable Subject Matter
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 8 and 18 as best understood, Heselden discloses the claimed modular fence system with the exception of the latch including a rectilinear member; a latch pin extending outboard of the rectilinear member in a first direction and configured to be removably engaged with the second helical hinge; a handle; and a ring extending outboard of the rectilinear in a second direction different than the first direction. 
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date to modify the modular fence system disclosed by Heselden to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
It would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Heselden, such that it comprises a ring extending outboard in a second direction, as the rectilinear member does not need a ring to connect with any other components. The hinges of the adjacent panels of Heselden, align to accept a singular post member, and therefore no ring is necessary. Further, teaching a ring onto the rectilinear member of Heselden would require the use of hindsight as there is no obvious reason to teach a ring onto Heselden. 
Response to Arguments
Applicant’s arguments with respect to claims 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAH/								 	/MICHAEL P FERGUSON/Examiner, Art Unit 3678                                       	  Primary Examiner, Art Unit 3619